DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	Claims 1-20, filed on 12/23/2020, are pending in this office action.

Priority
4.	Applicant’s claim for the benefit of a prior-filed US application 13/955,994, filed 7/31/2013, now US Patent 10,909,113, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
5.	Initialed and dated copy of Applicant's IDS form 1449, filed 12/23/2020, is attached to the instant Office action.


Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) – 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


7.	Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5 of U.S. Patent No. 10,909,113, respectively, as shown below. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

U.S. Patent No. 10,909,113
Instant Application
Claim 1,
A computer-implemented method, comprising: 
receiving, at a processor, a query configured to search a database for records within the database that have a 
accessing, by the processor, a global dictionary to identify a variable table associated with the variable, wherein the global dictionary includes a plurality of variables within the database and a plurality of variable tables, wherein there is a one-to-one mapping between the plurality of variables and the plurality of variable tables; 
accessing, by the processor, the variable table to identify a value table associated with the value; 
and accessing, by the processor, the value table to identify a subset of the plurality of partitions which contain at least one record having the value assigned to the variable, wherein the value table includes a count of a number of records in one of the subset of partitions that have been assigned the value to the variable, wherein the subset of partitions are scanned in an order based on the count.


Claim 1,
A computer-implemented method, comprising: 
receiving, at a processor, a query configured to search a database for records within the database that have a 
accessing, by the processor, a global dictionary to identify a variable table associated with the variable, wherein the global dictionary includes a plurality of variables within the database and a plurality of variable tables, wherein there is a one-to-one mapping between the plurality of variables and the plurality of variable tables; 
accessing, by the processor, the variable table to identify a value table associated with the value; 
and accessing, by the processor, the value table to identify a subset of the plurality of partitions which contain at least one record having the value assigned to the variable.


Claim 3,
A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions for: 
receiving a query configured to search a database for records within the database that have a value assigned to a variable, wherein the database is stored across a plurality of partitions; 
accessing a global dictionary to identify a variable table associated with the variable, wherein the global dictionary includes a plurality of variables within the database and a plurality of variable tables, wherein there is a one-to-one mapping between the plurality of 
accessing the variable table to identify a value table associated with the value; 
and accessing the value table to identify a subset of the plurality of partitions which contain at least one record having the value assigned to the variable, wherein the value table includes a count of a number of records in one of the subset of partitions that have been assigned the value to the variable, wherein the subset of partitions are scanned in an order based on the count.

Claim 8,
A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions for:
 receiving a query configured to search a database for records within the database that have a value assigned to a variable, wherein the database is stored across a plurality of partitions; 
accessing a global dictionary to identify a variable table associated with the variable, wherein the global dictionary includes a plurality of variables within the database and a plurality of variable tables, wherein there is a one-to-one mapping between the plurality of 
accessing the variable table to identify a value table associated with the value; 
and accessing the value table to identify a subset of the plurality of partitions which contain at least one record having the value assigned to the variable.


Claim 5,
A computer implemented system, comprising: 
a processor; 
a display; 
and memory storing instructions configured to: 
receive a query configured to search a database for records within the database that have a value assigned to a variable, wherein the database is stored across a plurality of partitions; 
access a global dictionary to identify a variable table associated with the variable, wherein the global dictionary includes a plurality of variables within the database and a plurality of variable tables, wherein there is a one-to-one mapping between the plurality of variables and the plurality of variable tables; 
access the variable table to identify a value table associated with the value; 
and access the value table to identify a subset of the plurality of partitions which contain at least one record having the value assigned to the variable, wherein the value table includes a count of a number of records in one of the subset of partitions that have been 

Claim 15,
A computer implemented system comprising: 
a processor; 
a display; 
and memory storing instructions configured to: 
receive a query configured to search a database for records within the database that have a value assigned to a variable, wherein the database is stored across a plurality of partitions; 
access a global dictionary to identify a variable table associated with the variable, wherein the global dictionary includes a plurality of variables within the database and a plurality of variable tables, wherein there is a one-to-one mapping between the plurality of variables and the plurality of variable tables; 
access the variable table to identify a value table associated with the value; 
and access the value table to identify a subset of the plurality of partitions which contain at least one record having the value assigned to the variable.




Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US Publication 2010/0125594 A1) in view of Draese et al. (US Publication 2012/0117064 A1, cited in the IDS form filed 12/23/2020) 
As per claim 1, Li teaches A computer-implemented method comprising: 
receiving, at a processor, a query configured to search a database for records within the database that have a value assigned to a variable, wherein the database is 
accessing, by the processor, a global dictionary to identify a variable table associated with the variable, wherein the global dictionary includes a plurality of variables within the database and a plurality of variable tables, (paragraph 0073, 0074, 0119, a variable gram dictionary is stored in database, paragraph 0137, 0231, variable grams having a corresponding inverted list index in the dictionary)
accessing, by the processor, the variable table to identify a value table associated with the value; (paragraphs 0116, 0120, 0150, tables and indexes of grams are accessed for comparison with variable length grams within a search string)
and accessing, by the processor, the value table to identify a subset of the plurality of partitions which contain at least one record having the value assigned to the variable. (paragraph 0112, 0172, 0256, inverted list index of grams are partitioned to identify data in a database of records that match sub-strings of search strings represented as variable-length grams).
Li does not explicitly indicate there is a one-to-one mapping between the plurality of variables and the plurality of variable tables.
Draese teaches there is a one-to-one mapping between the plurality of variables and the plurality of variable table. (paragraphs 0039, 0040, dictionaries provide mapping between bit codes to values of a partitioned table; In the alternative, Li could be 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Li’s method of query processing utilizing a dictionary of variable-length grams with Draese’s ability to maintain a dictionary providing mapping between bit codes to be search in queries and values of partitioned database tables. This gives the user the ability to provide one-to-one mapping between variable grams and inverted list indexes storing variable grams. The motivation for doing so would be to improve the efficiency and usage of global dictionaries (paragraph 0018).
As per claim 2, Li and Draese are taught as per claim 1 above. Draese additionally teaches the value table includes a count of the number of records in one of the subset of partitions that have been assigned the value to the variable and wherein the subset of partitions are scanned in an order based on the count. (paragraphs 0015, 0075, count of distinct values, paragraphs 0056, 0074, starting partitioning based on distinct values) 
As per claim 3, Li and Draese are taught as per claim 1 above. Draese additionally teaches the value table identifies a percentage describing the portion of records in one of the subset of partitions that have been assigned the value to the variable and wherein the subset of partitions are scanned in an order based on the percentage. (paragraphs 0015, 0075, count of distinct values, paragraphs 0013, 0046, partitioning based on occurrence of distinct values)
As per claim 4, Li teaches the database is a column-oriented database and the global dictionary is generated from a plurality of dictionaries each associated with one of the plurality of partitions of the database. (paragraph 0055, database collection, including column, paragraph 0114, partition schemes)
As per claim 5, Li teaches the plurality of partitions include a memory partition, a disk partition, and a remote storage partition. (paragraph 0112, partitioning)
As per claim 6, Li teaches the variable table includes a plurality of value tables and a plurality of values within the database that have been assigned to the variable, wherein there is a one-to-one mapping between the plurality of value tables and the plurality of values. (paragraph 0073, 0074, 0119, a variable gram dictionary is stored in database, paragraph 0137, 0231, variable grams having a corresponding inverted list index in the dictionary)
As per claim 7, Li teaches executing the query on the subset of partitions. (paragraph 0137, 0157, perform query workload based on gram dictionary)

As per claim 8, Li teaches A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions for: (see Abstract)
receiving a query configured to search a database for records within the database that have a value assigned to a variable, wherein the database is stored across a plurality of partitions; (paragraphs 0053, 0065, 0072, a query string is received to search in a database of record, paragraphs 0054, 0059, 0075, the query string being 
accessing a global dictionary to identify a variable table associated with the variable, wherein the global dictionary includes a plurality of variables within the database and a plurality of variable tables, (paragraph 0073, 0074, 0119, a variable gram dictionary is stored in database, paragraph 0137, 0231, variable grams having a corresponding inverted list index in the dictionary)
accessing the variable table to identify a value table associated with the value; (paragraphs 0116, 0120, 0150, tables and indexes of grams are accessed for comparison with variable length grams within a search string)
and accessing the value table to identify a subset of the plurality of partitions which contain at least one record having the value assigned to the variable, (paragraph 0112, 0172, 0256, inverted list index of grams are partitioned to identify data in a database of records that match sub-strings of search strings represented as variable-length grams).
Li does not explicitly indicate there is a one-to-one mapping between the plurality of variables and the plurality of variable tables.
Draese teaches there is a one-to-one mapping between the plurality of variables and the plurality of variable table. (paragraphs 0039, 0040, dictionaries provide mapping between bit codes to values of a partitioned table; In the alternative, Li could be interpreted as teaching a one-to-one mapping between the plurality of variables and the plurality of variable tables; see Li paragraph 0137, 0231, variable grams having a corresponding inverted list index in the dictionary)

As per claim 9, Li and Draese are taught as per claim 8 above. Draese additionally teaches the value table includes a count of the number of records in one of the subset of partitions that have been assigned the value to the variable and wherein the subset of partitions are scanned in an order based on the count. (paragraphs 0015, 0075, count of distinct values, paragraphs 0056, 0074, starting partitioning based on distinct values)
As per claim 10, Li and Draese are taught as per claim 8 above. Draese additionally teaches the value table identifies a percentage describing the portion of records in one of the subset of partitions that have been assigned the value to the variable and wherein the subset of partitions are scanned in an order based on the percentage. (paragraphs 0015, 0075, count of distinct values, paragraphs 0013, 0046, partitioning based on occurrence of distinct values)
As per claim 11, Li teaches the database is a column-oriented database and the global dictionary is generated from a plurality of dictionaries each associated with one of the plurality of partitions of the database. (paragraph 0055, database collection, including column, paragraph 0114, partition schemes)
As per claim 12, Li teaches the plurality of partitions include a memory partition, a disk partition, and a remote storage partition. (paragraph 0112, partitioning)
As per claim 13, Li teaches the variable table includes a plurality of value tables and a plurality of values within the database that have been assigned to the variable, wherein there is a one-to-one mapping between the plurality of value tables and the plurality of values. (paragraph 0073, 0074, 0119, a variable gram dictionary is stored in database, paragraph 0137, 0231, variable grams having a corresponding inverted list index in the dictionary)
As per claim 14, Li teaches executing the query on the subset of partitions. (paragraph 0137, 0157, perform query workload based on gram dictionary)

As per claim 15, Li teaches A computer-implemented system, comprising: (see Abstract)
a processor; (Figure 1C reference 16, processor)
a display; (Figure 1C reference 20, output device)
and memory storing instructions configured to: (Figure 1C reference 18, storage device)
receivie a query configured to search a database for records within the database that have a value assigned to a variable, wherein the database is stored across a plurality of partitions; (paragraphs 0053, 0065, 0072, a query string is received to search in a database of record, paragraphs 0054, 0059, 0075, the query string being partitioned into variable-length grams, the variable length interpreted as a value assigned to a variable, paragraph 0114, 0172, the stored data partitioned into groups)

access the variable table to identify a value table associated with the value; (paragraphs 0116, 0120, 0150, tables and indexes of grams are accessed for comparison with variable length grams within a search string)
and access the value table to identify a subset of the plurality of partitions which contain at least one record having the value assigned to the variable, (paragraph 0112, 0172, 0256, inverted list index of grams are partitioned to identify data in a database of records that match sub-strings of search strings represented as variable-length grams).
Li does not explicitly indicate there is a one-to-one mapping between the plurality of variables and the plurality of variable tables.
Draese teaches there is a one-to-one mapping between the plurality of variables and the plurality of variable table. (paragraphs 0039, 0040, dictionaries provide mapping between bit codes to values of a partitioned table; In the alternative, Li could be interpreted as teaching a one-to-one mapping between the plurality of variables and the plurality of variable tables; see Li paragraph 0137, 0231, variable grams having a corresponding inverted list index in the dictionary)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to combine Li’s method of query processing utilizing a dictionary of variable-length grams with Draese’s ability to maintain a dictionary providing mapping 
As per claim 16, Li and Draese are taught as per claim 15 above. Draese additionally teaches the value table includes a count of the number of records in one of the subset of partitions that have been assigned the value to the variable and wherein the subset of partitions are scanned in an order based on the count. (paragraphs 0015, 0075, count of distinct values, paragraphs 0056, 0074, starting partitioning based on distinct values)
As per claim 17, Li and Draese are taught as per claim 15 above. Draese additionally teaches the value table identifies a percentage describing the portion of records in one of the subset of partitions that have been assigned the value to the variable and wherein the subset of partitions are scanned in an order based on the percentage. (paragraphs 0015, 0075, count of distinct values, paragraphs 0013, 0046, partitioning based on occurrence of distinct values)
As per claim 18, the plurality of partitions include a memory partition, a disk partition, and a remote storage partition. (paragraph 0112, partitioning)
As per claim 19, Li teaches Li teaches the variable table includes a plurality of value tables and a plurality of values within the database that have been assigned to the variable, wherein there is a one-to-one mapping between the plurality of value tables and the plurality of values. (paragraph 0073, 0074, 0119, a variable gram dictionary is 
As per claim 20, Li teaches execute the query on the subset of partitions. (paragraph 0137, 0157, perform query workload based on gram dictionary)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McLachlan (US Publication 2013/0103654 A1)
Wu (US Patent 8,667,010 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204. The examiner can normally be reached Monday-Friday 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168